 



Exhibit 10.16
EXECUTION COPY
SECURED PROMISSORY NOTE

$750,000   August 14, 2007        

FOR VALUE RECEIVED, the undersigned, AMEREX GROUP, INC., a Delaware corporation
(the “Borrower”), does hereby promise to pay to the order of PROFESSIONAL
OFFSHORE OPPORTUNITY FUND, LTD. (“Holder”), or its assigns, at 1400 Old Country
Road, Suite 206, Westbury, New York 11590, the aggregate principal sum of Seven
Hundred Fifty Thousand Dollars ($750,000) on February 10, 2008 (the “Maturity
Date”). The Borrower acknowledges that upon funding the Lender shall deduct from
the proceeds of this Note prepaid interest in the amount of $90,000 and legal
fees and expenses incurred by the Lender in an amount not to exceed $25,000.
ARTICLE I
TERMS OF PAYMENT
1.1 Payments and Prepayments
1. Commencing on September 14, 2007 and continuing on the 10th day of each month
thereafter (the “Monthly Payment Date”) until this Note is paid in full, the
Borrower shall pay to the Holder one hundred and fifty thousand dollars
($150,000) plus a utilization fee of ten percent (10%) on the amount so paid
(the “Monthly Payment”). In lieu of the Monthly Payment, the Borrower may on
each Monthly Payment Date issue to the Holder that number of unrestricted, free
trading shares of the Borrower’s common stock, par value $.001, having a value
equal to the Monthly Payment based on a per share price equal to a 30% discount
to the average closing bid price for the five (5) trading days preceding the
Monthly Payment Date.
2. The Borrower may in its discretion without restriction prepay this Note at
any time in whole or in part, together with the utilization fee applicable
thereto.
3. The Borrower further agrees that, if any payment made by the Borrower or any
other person is applied to this Note and is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any property hereafter
pledged as security for this Note is required to be returned by Holder to the
Borrower, its estate, trustee, receiver or any other party, including, without
limitation, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Borrower’s liability hereunder (and any lien, security interest or other
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, or, if prior thereto
any such lien, security interest or other collateral hereunder securing the
Borrower’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender, this Note (and such lien, security interest
or other collateral) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the Borrower in respect to the amount of
such payment (or any lien, security interest or other collateral securing such
obligation).

 

 



--------------------------------------------------------------------------------



 



1.2 Payment and Computations
All computations of interest shall be made by Holder on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a business day, such payment shall be made on the next succeeding
day and such extension of time shall in such case be included in the computation
of payment of interest.
ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS
2.1 Representations and Warranties. The Borrower represents and warrants as
follows: (i) the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Oklahoma; (ii) the execution,
delivery and performance by the Borrower of this Note are within the Borrower’s
powers, have been duly authorized by all necessary action, and do not contravene
(A) the Borrower’s certificate of incorporation or bylaws or (B) (x) any law or
(y) any agreement or document binding on or affecting the Borrower, (iii) to the
extent required, the Borrower has received authorization or approval, and has
provided notice to or filed with, any governmental authority, regulatory body or
third person for the due execution, delivery and performance by the Borrower of
this Note; (iv) this Note constitutes the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as enforcement hereof may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the applicability of general principles of equity; (v) the Borrower
has all requisite power and authority to own and operate its property and assets
and to conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi) the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vi) except as
disclosed in the Borrower’s SEC filings, there is no pending or, to the
Borrower’s knowledge, threatened action or proceeding affecting the Borrower
before any governmental agency or arbitrator which challenges or relates to this
Note or which may otherwise have a material adverse effect on the Borrower;
(viii) the Borrower is not in violation or default of any provision of (A) its
certificate of formation or operating agreement, each as currently in effect, or
(B) any instrument, judgment, order, writ, decree or contract, statute, rule or
regulation to which the Borrower is subject, and (ix) this Note is validly
issued, free of any taxes, liens, and encumbrances related to the issuance
hereof and is not subject to preemptive right or other similar right of members
of the Borrower.
2.2 Covenants. So long as any principal or interest is due hereunder and shall
remain unpaid, the Borrower will, unless the Holder shall otherwise consent in
writing:
(a) Maintain and preserve its existence, rights and privileges;
(b) Not distribute, directly or indirectly, by way of dividend, loan or
otherwise, any amounts to its stockholders;

 

2



--------------------------------------------------------------------------------



 



(c) Not incur any Indebtedness, other than Indebtedness incurred in the ordinary
course of business or outstanding on the date hereof, unless such Indebtedness
is subordinated to the prior payment in full of this Note on terms reasonably
satisfactory to the Holder;
(d) Not (i) directly or indirectly sell, lease or otherwise dispose of (A) any
of its property or assets other than in its ordinary course of business or
(B) substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower;
(e) Give written notice to Holder upon the occurrence of an Event of Default (as
defined below) or any event but for the giving of notice or lapse of time, or
both, would constitute an Event of Default within five (5) days of such event;
(f) Not use the proceeds from the issuance of this Note in any way for any
purpose that entails a violation of, or is inconsistent with, Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America;
(g) Comply in all material respects with all applicable laws (whether federal,
state or local and whether statutory, administrative or judicial or other) and
with every applicable lawful governmental order (whether administrative or
judicial).
(h) Not redeem or repurchase any of its capital stock or other equity interests;
(i) Not (i) make any advance or loan to any person, firm or corporation, except
for reasonable travel or business expenses advanced to the Company’s employees
or independent contractors in the ordinary course of business, or (ii) acquire
all or substantially all of the assets of another entity;
(j) Not prepay any Indebtedness, except for trade payables incurred in the
ordinary course of the Borrower’s business; or
(k) The Company shall not intentionally take any action which would impair the
rights and privileges of this Note set forth herein or the rights and privileges
of the Holder of this Note.
ARTICLE III
EVENTS OF DEFAULT
3.1 Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:
(a) The Borrower shall fail to pay any principal of, or interest on, this Note
within two (2) days after such payment is due; or
(b) Any representation or warranty made by the Borrower or any other person or
entity under this Note or under any Pledge Agreement executed and delivered
simultaneously herewith (collectively referred to herein with the Note as the
“Loan Documents”), shall prove to have been incorrect in any material respect
when made; or

 

3



--------------------------------------------------------------------------------



 



(c) The Borrower or any other person or entity shall fail to perform or observe
any other term, covenant or agreement contained in any Loan Document on its part
to be performed or observed after the expiration of all applicable grace and
notice periods, or there is any other breach of any Loan Document; or
(d) The Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and such proceeding is not dismissed
within 90 days after commencement; or the Borrower shall take any corporate
action to authorize any of the actions set forth above in this subsection (d);
or
(e) Any judgment or order for the payment of money in excess of $25,000 shall be
rendered against the Borrower and there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
(f) The Borrower shall fail to pay any Indebtedness in excess of $50,000 (other
than Indebtedness evidenced by this Note) when due (after any applicable grace
period) or any such Indebtedness shall be declared due and payable or required
to be prepaid, prior to the stated maturity thereof;
then, and in any such event, Holder may, by notice to the Borrower, declare this
Note, all interest thereon and all other amounts payable under this Note to be
forthwith due and payable, whereupon this Note, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower and the Holder shall have the right to exercise all
rights under applicable law and hereunder; provided that upon the occurrence and
continuation of an Event of Default pursuant to clause (d) above all amounts due
hereunder shall automatically be due and payable without notice to the Company
and the Holder shall have the right to exercise any and all remedies under
applicable laws.
ARTICLE IV
MISCELLANEOUS
4.1 Amendments, Etc. No amendment or waiver of any provision of this Note, nor
consent to any departure by the Borrower herefrom, shall in any event be
effective unless the same shall be in writing and signed by Holder and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
4.2 Notice, Etc. Any notice required by the provisions of this Note will be in
writing and will be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day; (c) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one (1) day after deposit with
a nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, and delivered as follows:

 

4



--------------------------------------------------------------------------------



 



If to the Borrower:
Amerex Group, Inc.
1105 N. Peoria Avenue
Tulsa, Oklahoma 74106
Attention: Nicholas Malino
Facsimile Numbers: 918-599-0786
If to Holder:
Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road
Suite 206
Westbury, New York 11590
Attention: Howard Berger
Facsimile Number: (516) 228-8270
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
4.3 No Waiver; Remedies. No failure on the part of Holder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or future exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
4.4 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with generally accepted accounting principles
consistently applied, except as otherwise stated herein.
4.5 Cost and Expenses. The Borrower agrees to pay on demand all losses, costs
and expenses, if any (including reasonable counsel fees and expenses), in
connection with the preparation and negotiation of and the enforcement of this
Note, including post- judgment collection, and any other instruments and
documents delivered in connection therewith.
4.6 Default Interest. In the Event of Default, Borrower shall pay Lender
interest on any amount due under this Note, from the date of the Event of
Default, at the rate of eighteen percent per annum (18%) or the highest rate
permitted by law, whichever is lower, until paid in full.
4.7 Binding Effect; Governing Law. This Note shall be binding upon and inure to
the benefit of the Borrower and Holder and their respective successors and
assigns; provided that the Borrower may not assign this Note, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
Holder. Holder may assign or otherwise participate out all or part of, or any
interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same rights and
benefits against the Borrower as it would have had if it were the Holder. This
Note, and any claims arising out of relating to this Note, whether in contract
or tort, statutory or common law, shall be governed exclusively by, and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. No other state’s law shall apply to any claim
relating to or arising from this Note or any transaction relating to this Note.

 

5



--------------------------------------------------------------------------------



 



4.8 Jurisdiction.
THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS NOTE, OR ANY OTHER INSTRUMENT
OR DOCUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH SHALL BE BROUGHT
EXCLUSIVELY IN ANY COURT OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE, IN THE
COUNTY OF NEW YORK. THE BORROWER, BY THE EXECUTION AND DELIVERY OF THIS NOTE,
EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF
ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS. THE BORROWER AGREES THAT
PERSONAL JURISDICTION OVER IT MAY BE OBTAINED BY THE DELIVERY OF A SUMMONS
(POSTAGE PREPAID) IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.2 OF THIS NOTE.
ASSUMING DELIVERY OF THE SUMMONS IN ACCORDANCE WITH THE PROVISIONS OF SECTION
4.2 OF THIS NOTE, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF FORUM NON CONVENIENS OR
ANY SIMILAR BASIS.
4.9 Waiver of Presentment. The Borrower waives presentment, notice of dishonor,
notice of protest, presentment and demand in connection with the delivery,
acceptance, performance or default of this Note.
4.10 Security. This Note is secured by and is entitled to the benefits of the
Pledge Agreement.
4.11 No Violation of Usury. This confirms that the Borrower and, by its
acceptance of this Note, Holder intend to contract in strict compliance with
applicable usury laws from time to time in effect. Accordingly, the Borrower and
Holder stipulate and agree that none of the terms and provisions contained
herein shall ever be construed to create a contract to pay, for the use or
forbearance of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable law from time to time in effect. Any sums
collected by Holder and determined to be interest in excess of that which is
permitted under applicable law shall be applied to and deemed to be principal
owing by the Borrower.
ARTICLE V
INDEMNIFICATION
The Borrower hereby agrees to indemnify and hold harmless the Holder and its
respective affiliates, directors, officers, partners, employees and other agents
and representatives from and against any and all liabilities, judgments, claims,
settlements, losses, damages, reasonable fees (including attorneys’,
accountants’ and other experts’ fees and disbursements), liens, taxes,
penalties, obligations and expenses incurred or suffered by any such person or
entity arising from, by reason of or in connection with any misrepresentation or
breach of any representation, warranty or covenant of the Borrower contained in
this Note or other documents delivered by the Borrower pursuant to or in
connection with this Note or otherwise in connection with or as a result of or
related to the execution, delivery or performance of this Note or the
transactions contemplated hereby. The indemnification provisions of this ARTICLE
V shall survive repayments in full of this Note.

 

6



--------------------------------------------------------------------------------



 



ARTICLE VI
DEFINITIONS
As used herein, the following terms are defined as follows:
6.1 “Indebtedness” with respect to any person or entity shall mean all items
(other than capital stock, capital surplus, retained earnings, obligations
payable in capital stock of such person or entity and deferred credits) which in
accordance with generally accepted accounting principals would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such person as at the date of which Indebtedness is to be determined. The
term “Indebtedness” shall also include, whether or not so reflected,
(i) indebtedness, obligations and liabilities secured by any lien on property of
such person whether or not the indebtedness secured thereby shall have been
assumed by such person, and (ii) all guaranties of any of the above.
Notwithstanding the foregoing, in determining the indebtedness of any person,
there shall be included all indebtedness of such person deemed to be
extinguished under generally accepted accounting principles but for which such
person or entity remains legally liable.
6.2 “Pledge Agreement” means the certain Pledge Agreement dated August 10, 2007
by Ronald Brewer and Richard Coody in favor of Borrower.
6.3 “Solvent” shall mean, with respect to any person or entity on a particular
date, that on such date (i) the fair value of the property of such person or
entity is not less than the total amount of the liabilities of such person or
entity, (ii) the present fair salable value of the assets of such person or
entity is not less than the amount required to pay the probable liability on
such person’s existing debts as they become absolute and matured, (iii) such
person or entity is able to realize upon its assets and pay its debts and other
liabilities, (iv) such person or entity does not intend to, and does not believe
that it will, incur debts or liabilities beyond such person or entity’s ability
to pay as such debts and liabilities mature and (v) such person or entity is not
engaged in business or a transaction, and is not about to engage in a business
or a transaction, for which such person’s or entity’s property would constitute
unreasonably small capital.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its
officer duly authorized, as of the date first above written.

                  AMEREX GROUP, INC.
 
           
 
  By:   /s/ Nicholas J. Malino    
 
           
 
      Name: Nicholas J. Malino    
 
      Title: CEO    

 

7